[Cite as Shroyer v. Banks, 123 Ohio St.3d 88, 2009-Ohio-4080.]




              SHROYER, APPELLANT, v. BANKS, WARDEN, APPELLEE.
         [Cite as Shroyer v. Banks, 123 Ohio St.3d 88, 2009-Ohio-4080.]
Appeal from dismissal of a petition for a writ of habeas corpus — Habeas corpus
        not available to remedy claim concerning validity of an indictment —
        Judgment affirmed.
  (No. 2009-0599 — Submitted August 11, 2009 — Decided August 19, 2009.)
       APPEAL from the Court of Appeals for Hocking County, No. 09CA3.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, James R. Shroyer, for a writ of habeas corpus. Habeas
corpus is not available to challenge the validity of a charging instrument.
McCuller v. Hudson, 121 Ohio St.3d 168, 2009-Ohio-721, 902 N.E.2d 979, ¶ 1.
In addition, Shroyer’s plea of guilty to the charges contained in the bill of
information waived his claimed right to an indictment. State ex rel. Morris v.
Leonard (1999), 86 Ohio St.3d 624, 625, 716 N.E.2d 208. Finally, Shroyer’s
claim of ineffective assistance of counsel is not cognizable in habeas corpus.
Everett v. Eberlin, 114 Ohio St.3d 199, 2007-Ohio-3832, 870 N.E.2d 1190, ¶ 6.
                                                                      Judgment affirmed.
        MOYER,      C.J.,   and    PFEIFER,     LUNDBERG         STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
        James R. Shroyer, pro se.
        Richard Cordray, Attorney General, and Samuel Peterson, Assistant
Attorney General, for appellee.
                              ______________________